Chief Justice Agnew
delivered the opinion of the court,
We have but a single question in this case, whether a bequest to “ John Yard, Jr., and Charles Yard, of all the City of Philadelphia loans of every description now' standing in my name, amounting in all to the sum of $116,300, or the equivalent of the same in money, should I dispose of the same, or any part thereof, during my lifetime,” contained in the will of Mary P. Loxley, survived to Charles Yard on the death of John Yard, Jr., before the death of the testatrix, or whether John Yard’s share lapsed.
This question is really settled by the decision in Kennedy’s Appeal, 10 P. F. Smith 511. It is true the subject of discussion in that case was a devise of real estate, while that before us is a bequest of personalty. But Kennedy’s case was not rested on any difference between realty and personalty, or a difference between the effect of a devise and a testament. The case was ruled upon the effect of the Act of 31st March 1812, abolishing the right of survivorship as an effect of joint tenancy. This act relates to personal as well as to real estate, and the policy which dictated its enactment seems to be equally applicable to each. The reasons, therefore, given in the opinion in Kennedy’s Appeal apply with equal force to the bequest in this case. The Act of 1812 *129has become a rule of property, and as such it is better that its interpretation should be uniform, thereby producing certainty in the interpretation of wills, instead of giving a diversity of effect to the law, and thereby uncertainty and confusion in interpreting wills. Referring, therefore, to Kennedy’s Appeal for the reasons there given, further discussion is unnecessary.
It is proper, before closing, to say that we give no opinion on the question whether the lapsed legacy tó John Yard, Jr., fell into the residue. The parties representing that question are not before us.
Decree affirmed, with costs to be paid by the appellant, and the appeal is dismissed.